Rehearing granted by order filed 7/3/00;
unpublished opinion issued 3/3/00 is
vacated.
                              UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 00-6015



EDDIE JAMES HARVEY,

                                               Petitioner - Appellant,

           versus


STATE OF     SOUTH    CAROLINA;   CHARLES   MOLONY
CONDON,

                                              Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CA-99-910-3-22BC)


Submitted:   February 24, 2000                 Decided:   March 3, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Eddie James Harvey, Appellant Pro Se. Derrick K. McFarland, OFFICE
OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Caro-
lina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eddie James Harvey seeks to appeal the district court’s order

dismissing his 28 U.S.C.A. § 2254 (West 1994 & Supp. 1999) peti-

tion.   We dismiss the appeal for lack of jurisdiction because Ap-

pellant’s notice of appeal was not timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(b)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).      This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on No-

vember 12, 1999.    Harvey’s notice of appeal was dated December 20,

1999, and filed on December 22, 1999.       Because Harvey failed to

file a timely notice of appeal or to obtain an extension or re-

opening of the appeal period, we deny a certificate of appeal-

ability and dismiss the appeal.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           DISMISSED


                                  3